Citation Nr: 0835864	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-38 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in a December 2003 rating 
action the RO confirmed a 20 percent evaluation for 
intervertebral disc syndrome of the lumbosacral spine, 
postoperative status and granted service connection for 
radiculopathy of the left lower extremity and assigned a 10 
percent rating from June 2003.  In a June 2004 rating 
decision, the RO increased the disability evaluation for 
sciatica of the left leg to 20 percent disabling and 
continued the 20 percent disabling evaluation for lumbosacral 
disc disease.  Review of the record shows that in a July 2004 
correspondence, the veteran disagreed with the disability 
evaluations assigned.  Subsequently, in a February 2008 
rating decision, the RO increased the disability evaluation 
for lumbosacral disc disease to 40 percent disabling and 
continued the 20 percent disability evaluation for sciatica 
of the left leg.  The increased disability evaluation for 
lumbosacral disc disease and the continued evaluation for 
sciatica of the left leg do not represent a full grant of the 
benefits sought.  See AB v. Brown, 6 Vet App 35 (1993).  As 
the RO has not issued the veteran a statement of the case 
(SOC) that addresses these matters, a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2007), Manlincon v. 
West, 12 Vet. App. 238 (1999).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran seeks a TDIU rating based on service-connected 
disabilities.  Currently, he is in receipt of service-
connection for lumbosacral disc disease at L4-L5, L5-S1, 
evaluated as 40 percent disabling, and sciatica of the left 
leg associated with lumbosacral disc disease, evaluated as 20 
percent disabling.  VA and private treatment records are in 
the claims folder.  None of the evidence directly addresses 
the veteran's employability.  The veteran has not been 
afforded a VA examination to determine the impact his 
service-connected disabilities have on his ability to work.  
The Board notes that the veteran completed four years of high 
school, has experience working as truck drive and dispatcher, 
and reportedly last worked in July 2003.  On remand, the 
veteran should be afforded an examination to determine 
whether his service-connected disabilities as a whole render 
him unemployable taking into account his educational and 
occupational history.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should issue an SOC pertaining 
to the issues of increased ratings for 
sciatic of the left leg and lumbosacral 
disc disease.  The veteran is hereby 
notified that, following the receipt of 
the SOC concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.

2.	The AMC should schedule the veteran for 
an appropriate VA examination to 
determine the impact his service-
connected intervertebral disc syndrome 
of the lumbosacral spine, postoperative 
status and radiculopathy of the left 
lower extremity as a whole have on his 
ability to obtain and maintain 
employment.  The claims folder, 
including a copy of this Remand, should 
be made available to the examiner.  The 
examiner should indicate that the 
claims folder has been reviewed.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
TDIU. If further action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case. 

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




